        

EXHIBIT 10.3




    
ABM INDUSTRIES INCORPORATED
STATEMENT OF TERMS AND CONDITIONS APPLICABLE
TO OPTIONS, RESTRICTED STOCK AND RESTRICTED STOCK UNITS
GRANTED TO NON-EMPLOYEE DIRECTORS PURSUANT TO
THE 2006 EQUITY INCENTIVE PLAN
(For Awards Granted On or After March 4, 2015)


I.
INTRODUCTION

The following terms and conditions shall apply to each Award granted under the
Plan to a Non-Employee Director eligible to participate in the Plan. This
Statement of Terms and Conditions is subject to the terms of the Plan and of any
Award made pursuant to the Plan. In the event of any inconsistency between this
Statement of Terms and Conditions and the Plan, the Plan shall govern.
II.
DEFINITIONS

Capitalized terms not otherwise defined in this Statement of Terms and
Conditions shall have the meaning set forth in the Plan. When capitalized in
this Statement of Terms and Conditions, the following additional terms shall
have the meaning set forth below:
A.
"Grant Date" means the date the Administrator grants the Award.

B.
“Mandatory Retirement” means the mandatory termination of service by a
Non-Employee Director on (but not before) the date of the annual meeting of
shareholders next following the attainment of such Director of age 73.

C.
"Option Period" means the period commencing on the Grant Date of an Option and,
except as otherwise provided in Section III.E, ending on the Termination Date.

D.
"Retirement" means the voluntary termination of service by a Non-Employee
Director at (i) age 65 or older or (ii) age 55 or older at a time when age plus
years of service equals or exceeds 65.

E.
"Termination Date" means the date that an Option expires as set forth in the
Option Agreement.

III.
OPTIONS

A.
Option Notice and Agreement. An Option granted under the Plan shall be evidenced
by an Option Agreement setting forth the terms and conditions of the Option and
the number of Shares subject to the Option. Each Option Agreement shall
incorporate by reference and be subject to this Statement of Terms and
Conditions and the terms and conditions of the Plan.

B.
Exercise Price. The per Share Exercise Price of an Option, as specified in the
Option Agreement, shall be equal to or greater than the per Share Fair Market
Value of the Shares underlying the Option on the Grant Date.





--------------------------------------------------------------------------------



C.
Option Period. An Option shall be exercisable only during the applicable Option
Period, and during such Option Period the exercisability of the Option shall be
subject to the vesting provisions of Section III.D as modified by the rules set
forth in Sections III.E and V. The Option Period shall be not more than seven
years from the Grant Date.

D.
Vesting of Right to Exercise Options.

1.Except as provided in Sections III.E and V, an Option shall be exercisable
during the Option Period in accordance with the following vesting schedule: (i)
one-third of the Shares subject to the Option shall vest on the first
anniversary of the Grant Date; (ii) an additional one-third of the Shares shall
vest on the second anniversary of the Grant Date; and (iii) the remaining
one-third of the Shares subject to the Option shall vest on the third
anniversary of the Grant Date. Notwithstanding the foregoing, the Administrator
may specify a different vesting schedule at the time the Option is granted and
as specified in the Option Agreement.
2.Any vested portion of an Option not exercised hereunder shall accumulate and
be exercisable at any time on or before the Termination Date, subject to the
rules set forth in Section III.E and V. No Option may be exercised for less than
5% of the total number of Shares then available for exercise under such Option.
In no event shall the Company be required to issue fractional shares.
E.
Termination of Service due to Retirement. If, during the Option Period, a
Participant ceases to be a Director of the Company due to his or her Retirement
at least one year following the Grant Date, then in addition to any Shares
vested under the Option Agreement prior to the date of such Retirement, the
Option shall vest in the number of Shares equal to one-third of the number of
Shares originally subject to the Option, multiplied by the number of whole
months between the most recent anniversary date of the Grant Date and the date
of such Retirement, and divided by 12.

F.
Termination of Service due to Mandatory Retirement, Disability or Death. If,
during the Option Period, a Participant ceases to be a Director of the Company
due to his or her Mandatory Retirement at least one year following the Grant
Date, Disability or death, in addition to any Shares vested under the Option
Agreement prior to the date of such Mandatory Retirement, Disability or death,
the Option shall immediately vest on the date of such Mandatory Retirement,
Disability or death..

G.
Method of Exercise. A Participant may exercise an Option with respect to all or
any part of the exercisable Shares as follows:

1.By giving the Company, or its authorized representative designated for this
purpose, written notice of such exercise specifying the number of Shares as to
which the Option is so exercised. Such notice shall be accompanied by an amount
equal to the Exercise Price of such Shares, in the form of any one or
combination of the following:
a.
cash or a certified check, bank draft, postal or express money order payable to
the order of the Company in lawful money of the United States;

b.
if approved by the Company at the time of exercise, personal check of the
Participant;


2



--------------------------------------------------------------------------------



c.
if approved by the Company at the time of exercise, a "net exercise" pursuant to
which the Company will not require a payment of the exercise price from the
Participant but will reduce the number of Shares issued upon the exercise by the
largest number of whole Shares that has a Fair Market Value that does not exceed
the aggregate exercise price. With respect to any remaining balance of the
aggregate exercise price, the Company shall accept a payment in a form
identified in (a) or (b) of this section;

d.
if approved by the Company at the time of exercise, by tendering to the Company
or its authorized representative Shares which have been owned by the Participant
for at least six months prior to said tender, and having a fair market value, as
determined by the Company, equal to the Exercise Price; or

e.
if approved by the Company at the time of exercise, delivery (including by FAX
transmission) to the Company or its authorized representative of an executed
irrevocable option exercise form together with irrevocable instructions to an
approved registered investment broker to sell Shares in an amount sufficient to
pay the Exercise Price and to transfer the proceeds of such sale to the Company.

2.If required by the Company, the Participant shall give his or her assurance in
writing, signed by the Participant, that the Shares subject to the Option are
being purchased for investment and not with a view to the distribution thereof;
provided that such assurance shall be deemed inapplicable to (i) any sale of the
Shares by such Participant made in accordance with the terms of a registration
statement covering such sale, which has heretofore been (or may hereafter be)
filed and become effective under the Securities Act of 1933, as amended (the
"Securities Act") and with respect to which no stop order suspending the
effectiveness thereof has been issued, and (ii) any other sale of the Shares
with respect to which, in the opinion of counsel for the Company, such assurance
is not required to be given in order to comply with the provisions of the
Securities Act.
H.
Limitations on Transfer. An Option shall, during a Participant's lifetime, be
exercisable only by the Participant. No Option or any right granted under the
Plan shall be transferable by the Participant by operation of law or otherwise,
other than as set forth in the Plan. In the event of any attempt by a
Participant to alienate, assign, pledge, hypothecate, or otherwise dispose of an
Option or of any right under the Plan, except as provided herein, or in the
event of the levy of any attachment, execution, or similar process upon the
rights or interest hereby conferred, the Company at its election may terminate
the affected Option by notice to the Participant and the Option shall thereupon
become null and void.

I.
No Shareholder Rights. Neither a Participant nor any person entitled to exercise
a Participant's rights in the event of the Participant's death shall have any of
the rights of a shareholder with respect to the Shares subject to an Option
except to the extent that an Option has been exercised.


3



--------------------------------------------------------------------------------



IV.
RESTRICTED STOCK AND RESTRICTED STOCK UNITS

A.
Agreement. A Restricted Stock Award or Restricted Stock Unit Award granted under
the Plan shall be evidenced by an Agreement to be executed by the Participant
and the Company setting forth the terms and conditions of the Award. Each Award
Agreement shall incorporate by reference and be subject to this Statement of
Terms and Conditions and the terms and conditions of the Plan.

B.
Special Restrictions. Each Restricted Stock Award or Restricted Stock Unit Award
made under the Plan shall contain the following terms, conditions and
restrictions and such additional terms, conditions and restrictions as may be
determined by the Administrator; provided, however, that no Award shall be
subject to additional terms, conditions and restrictions which are more
favorable to a Participant than the terms, conditions and restrictions set forth
in the Plan, the Restricted Stock Agreement, Restricted Stock Unit Award
Agreement, or this Statement of Terms and Conditions.

1.Restrictions. Until the restrictions imposed on any Restricted Stock Award or
Restricted Stock Unit Award shall lapse, shares of Restricted Stock or
Restricted Stock Units granted to a Participant: (a) shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of, and (b)
shall, if the Participant experiences a “separation from service” (within the
meaning of Section 409A of the Code) from the Company for any reason (except as
otherwise provided in the Plan or in Sections IV.B.2 or V) be returned to the
Company forthwith, and all the rights of the Participant to such Shares or
Restricted Stock Units shall immediately terminate. A Participant shall not be
permitted to sell, transfer, pledge, assign or encumber such Restricted Stock or
Restricted Stock Units, other than pursuant to a qualified domestic relations
order as defined in the Internal Revenue Code of 1986, as amended, or Title I of
the Employee Retirement Income Security Act. If a Participant experiences a
“separation from service” (within the meaning of Section 409A of the Code)
(except as otherwise provided in the Plan or in Sections IV.B.2 or V prior to
the lapse of the restrictions imposed on Restricted Stock or a Restricted Stock
Unit Award), the unvested portion of the Restricted Stock or Restricted Stock
Unit Award shall be forfeited to the Company, and all the rights of the
Participant to such Award shall immediately terminate.
2.Termination of Service by Reason of Retirement. Notwithstanding any provision
contained herein or in the Plan or the Restricted Stock Agreement or Restricted
Stock Unit Agreement to the contrary, if a Participant who has been serving as a
Director of the Company since the Grant Date of a Restricted Stock Award or
Restricted Stock Unit Award that remains outstanding ceases to be a Director of
the Company, which cessation constitutes a “separation from service” within the
meaning of Section 409A of the Code and which is a result of Retirement at least
one year following the Grant Date, then the restrictions shall lapse as to the
number of Shares or Share Equivalents equal to: (i) one-third of the number of
Shares or Share Equivalents originally subject to the Award, multiplied by (ii)
the number of whole months between the most recent anniversary date of the Grant
Date and the date of such Retirement and divided by 12.
3.Termination of Service by Reason of Mandatory Retirement, Disability or Death.
Notwithstanding any provision contained herein or in the Plan or the Restricted
Stock Agreement or Restricted Stock Unit Agreement to the contrary, if a
Participant who has been

4



--------------------------------------------------------------------------------



serving as a Director of the Company since the Grant Date of a Restricted Stock
Award or Restricted Stock Unit Award that remains outstanding ceases to be a
Director of the Company, which cessation constitutes a “separation from service”
within the meaning of Section 409A of the Code and which is the result of
Mandatory Retirement at least one year following the Grant Date, Disability or
death, then the restrictions shall immediately lapse, on the date of such
Mandatory Retirement, Disability or death, as to all Shares or Share Equivalents
that had not previously lapsed.
C.
Dividends or Dividend Equivalents. Upon dividends being paid on outstanding
shares of ABM common stock, dividends shall be paid with respect to Restricted
Stock during the Restriction Period and shall be converted to additional shares
of Restricted Stock at the Fair Market Value on the date of payment, which shall
be subject to the same restrictions as the original Award for the duration of
the Restricted Period. Upon dividends being paid on outstanding shares of ABM
common stock, dividend equivalents shall be credited in respect of Restricted
Stock Units, which shall be converted into additional Restricted Stock Units at
the Fair Market Value on the date of payment, which will be subject to all of
the terms and conditions of the underlying Restricted Stock Unit Award,
including the same vesting restrictions as the underlying Award.

D.
No Shareholder Rights for Restricted Stock Units. Neither a Participant nor any
person entitled to exercise a Participant's rights in the event of the
Participant's death shall have any of the rights of a shareholder with respect
to the Share Equivalents subject to a Restricted Stock Unit Award except to the
extent that restrictions have lapsed and Shares have been issued upon the
payment of any vested Restricted Stock Unit Award.

E.
Time of Payment of Restricted Stock Units.

1.
Subject to Section IV.E.2 below, upon the lapse of the restriction imposed on
Restricted Stock Unit Awards, all Restricted Stock Units that were not forfeited
pursuant to Section IV.B.1 shall be paid to the Participant as soon as
reasonably practicable after the restrictions lapse but not later than 75 days
following the date on which the restrictions lapse. Payment shall be made in
Shares.

2.
To the extent required in order to avoid accelerated taxation and/or tax
penalties under Code Section 409A, amounts that would otherwise be payable
pursuant to Section IV.E of this Statement of Terms and Conditions during the
six-month period immediately following a Participant's termination of employment
shall instead be paid on the first business day after the date that is six
months following the Participant's “separation from service” (within the meaning
of Section 409A of the Code) or upon the Participant’s death, if earlier.

V.
CHANGE IN CONTROL

In the event of a Change in Control, all Options that are outstanding at the
time of such Change in Control shall become 100% vested and immediately
exercisable, all restrictions with respect to outstanding shares of Restricted
Stock shall lapse, such Shares shall become 100% vested and all outstanding
Restricted Stock Unit Awards shall become 100% vested and

5



--------------------------------------------------------------------------------



immediately payable. Notwithstanding anything in this Section V to the contrary,
if the Change in Control does not constitute a "change in effective ownership or
control" of the Company within the meaning of Code Section 409A, the Restricted
Stock Units granted pursuant to this Statement of Terms and Conditions will vest
as provided in this Section V, but will be payable to the Participant in
accordance with the provisions of Section IV.
VI.
MISCELLANEOUS

A.
Grants to Participants in Foreign Countries. In making grants to Participants in
foreign countries, the Administrator has the full discretion to deviate from
this Statement of Terms and Conditions in order to adjust Awards under the Plan
to prevailing local conditions, including custom and legal and tax requirements.

B.
Information Notification. Any information required to be given under the terms
of an Award Agreement shall be addressed to the Company in care of the General
Counsel and Corporate Secretary, and any notice to be given to a Participant
shall be addressed to him or her at the address indicated beneath his or her
name on the Award Agreement or such other address as either party may designate
in writing to the other. Any such notice shall be deemed to have been duly given
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
registered or certified and deposited (postage or registration or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States.

C.
Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan, under this
Statement of Terms and Conditions, or under an Award Agreement, shall be
conclusive.

D.
No Effect on Other Benefit Plans. Nothing herein contained shall affect a
Participant's right to participate in and receive benefits from and in
accordance with the then current provisions of any pensions, insurance or other
employment welfare plan or program offered by the Company to its non-employee
directors.

E.
Tax Payments. Each Participant shall agree to satisfy any applicable federal,
state or local income taxes associated with an Award.

F.
Successors. This Statement of Terms and Conditions and the Award Agreements
shall be binding upon and inure to the benefit of any successor or successors of
the Company. "Participant" as used herein shall include the Participant's
Beneficiary.

G.
Governing Law. The interpretation, performance, and enforcement of this
Statement of Terms and Conditions and all Award Agreements shall be governed by
the laws of the State of Delaware.








6

